Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-17-00806-CV

                                           James COURAGE,
                                               Appellant

                                                     v.

                                    AMERICAN EXPRESS BANK,
                                           Appellee

                       From the 57th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2017CI05845
                               Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 10, 2018

DISMISSED FOR WANT OF PROSECUTION

           After the trial court clerk filed a notification of late record stating the clerk’s record had

not been filed because appellant had failed to make arrangements to pay the clerk’s fee, we issued

an order directing appellant to provide written proof by December 22, 2017 that either: (1) the

clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2) appellant is

entitled to appeal without paying the clerk’s fee. Our order stated that this appeal would be

dismissed for want of prosecution if appellant failed to timely respond. Appellant has not filed
                                                                                  04-17-00806-CV


any written response to our order. Accordingly, this appeal is dismissed for want of prosecution.

See TEX. R. APP. P. 37.3(b).

                                                PER CURIAM




                                              -2-